DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,3-5, 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
wherein the distance between the touch object and the pixel electrode is greater than the distance between the touch object and the touch electrode when the touch electrode forms the capacitance” is not disclosed or recited in the disclosure. Applicant points to Figs.18-25 and the associated description, however, none of the Figs.18-25 and associated descriptions describe or recite a distance between the touch object and the pixel electrode or a distance between the touch object and the touch electrode or any disclosure regarding a distance of the touch object with respect to the touch electrode or the pixel electrode. Therefore, the claimed subject matter is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-5, 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (note: rejection applies to subsequent dependent claims).
Claims 1, 12, 14 recite the limitations "the distance between the touch object and the pixel electrode” and “the distance between the touch object and the touch electrode…”  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-5,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2013/0009894).
As to Claim 1, Wang et al. discloses A display device comprising: 
a substrate (fig.1-substrate 112); 
a driving element disposed on one side of the substrate (fig.1-para.0024; pixel array 134 includes a plurality of pixel switches (such as thin film transistors) and signal lines); 
a passivation layer covering the driving element (fig.1-para.0026; insulation layer 136); 
a pixel electrode disposed on the passivation layer and connected to the driving element (fig.1-para.0024; pixel array 134 includes a plurality of pixel electrodes and are connected to the pixel switches); 
an organic emission layer disposed on the pixel electrode and configured to emit light toward the substrate (fig.1-para.0024; organic light emitting diodes 137); 
a common electrode disposed on the organic emission layer (fig.1-para.0026; upper electrode 135); and 
a touch electrode disposed between the substrate and the passivation layer and configured to form a capacitance with a touch object on the other side of the substrate (fig.1-para.0019, 0023; sensing electrode 114 disposed between insulation layer 136 and substrate 112, where the first panel 110 may be a capacitive touch panel for detecting coordinate position of a touch signal on two interesting directions),
wherein the touch electrode is directly electrically connected to the pixel electrode through a contact hole in the passivation layer (fig.1- spacers 152 are electrically connected to first panel via conductive layer 120 which is electrically connected to the sensing electrodes via through hole 122 in layer 116 and electrically connected to second panel via conductive layer 140 which is electrically connected to pixel electrodes via through hole 138 in layer 136),
wherein the distance between the touch object and the pixel electrode is greater than the distance between the touch object and the touch electrode when the touch electrode forms the capacitance (fig.1- when receiving a touch a touch signal on touch panel 110, the distance between the touch input (touch object) and the pixel electrode 133 is greater than a distance between the touch input (touch object) and sensing electrode 114, since the pixel electrode is disposed at lower second panel further from the touch sensitive area, that is closer to the sensing electrode 114).
As depicted in Fig.1, Wang et al. does not expressly disclose where the touch electrode is directly connected to the pixel electrode through a contact hole in the passivation layer.
	However, in a separate embodiment, as depicted in Fig.6, Wang et al. discloses where the conductive spacers 158 may directly electrically connect the first panel 110 and the second panel by being directly electrically connected to corresponding sensing electrodes 114 (via through hole is layer 116) for receiving a touch signal and electrically connected to corresponding  lower electrodes 133 corresponding to the pixel unit (via through hole s in insulating layer 136) for transmitting the touch signal to the control circuit (para.0034).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Wang et al., as depicted in Fig.1, with the teachings Fig.6, the motivation being to provide direct connection between the first and second panel, since in doing so would not have modified the operation of the device, thus yielding predictable results. 



As to Claim 5, Wang et al. discloses wherein the touch electrode exposes the organic emission layer in a plan view and includes a reflective conductive material (para.0020- sensing electrodes may be transparent (thus exposing the organic light emitting diodes 137) and where the substrate 112 may be a cover lens covering the electrodes 114, and part of the the cover lens may be made from materials having the characteristics of high intensity, high transmittance, anti-scratching, such as glass, acrylic or engineering plastics).

As to Claim 11, Wang et al. discloses a connection electrode directly electrically connecting the touch electrode to the pixel electrode (fig.1,6- conductive spacer 158; para.0016).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2013/0009894) in view of Lee et al. (US 2016/0149164).
As to Claim 3, Wang et al. does not expressly disclose a buffer layer disposed between the substrate and the driving element, wherein the touch electrode is disposed between the substrate and the buffer layer.  
Lee et al. discloses a buffer layer disposed between the substrate and the driving element, wherein the touch electrode is disposed between the substrate and the buffer layer (figs.5-6- para.0067-buffer layer 144 between substrate 130 and transistor array 121, and touch electrode 152 between substrate 130 and buffer layer 144).
. 

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2013/0009894) in view of by Oh et al. (US 2012/0069257).
As to Claim 12, Wang et al. discloses A display device comprising: 
a substrate (fig.1-substrate 112); 
a driving element disposed on one side of the substrate  (fig.1-para.0024; pixel array 134 includes a plurality of pixel switches (such as thin film transistors) and signal lines);
a sensing element disposed on a same layer as the driving element and configured to transmit a sensing signal for sensing a touch (fig.1-para.0024; pig.1-para.0024; pixel array 134 includes a plurality of pixel switches (such as thin film transistors) and signal lines (scan and data lines); para.0034);
a passivation layer covering the driving element (fig.1-para.0026; insulation layer 136); 
a pixel electrode disposed on the passivation layer and connected to the driving element (para.0024; pixel array 134 includes a plurality of pixel electrodes and are connected to the pixel switches; para.0034), wherein the passivation layer is between the substrate and the pixel electrode (fig.1- insulation layer 136 is between substrate 112 pixels 134); 
an organic emission layer disposed on the pixel electrode and configured to emit light toward the substrate (fig.1-para.0024; organic light emitting diodes 137);
a common electrode disposed on the organic emission layer (fig.1-para.0026; upper electrode 135); and 
a touch electrode disposed between the substrate and the passivation layer and configured to form a capacitance with a touch object on the other side of the substrate (fig.1-para.0019, 0023; sensing 
wherein the touch electrode includes a semiconductor layer of the sensing element, and 
wherein the distance between the touch object and the pixel electrode is greater than the distance between the touch object and the touch electrode when the touch electrode forms the capacitance (fig.1- when receiving a touch a touch signal on touch panel 110, the distance between the touch input (touch object) and the pixel electrode 133 is greater than a distance between the touch input (touch object) and sensing electrode 114, since the pixel electrode is disposed at lower second panel further from the touch sensitive area, that is closer to the sensing electrode 114).
Wang et al. does not expressly disclose wherein the touch electrode includes a semiconductor layer of the sensing element.
Oh et al. discloses wherein the touch electrode includes a semiconductor layer of the sensing element (fig.4- para.0076-0077, 0081, 0083; common electrode 190 is brought into contact with a data electrode of a thin film transistor, where the common electrode is driven as a touch sensing electrode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang et al. with the teachings of Oh et al, the motivation being to enable a common electrode to be driven as a touch sensing electrode to detect a user’s touch point, thus providing a built-in touch screen that enhances contact manufacturing efficiency by simplifying manufacturing process.

As to Claim 13, Wang et al. in view of Oh et al. disclose an auxiliary electrode disposed on a same layer as the pixel electrode and separated from the pixel electrode, wherein the auxiliary electrode is connected to the touch electrode (Wang-fig.1,5,6- control circuit 160 (collectively read as auxiliary .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2013/0009894) in view of Yoon (US 2015/0187959), further in view of Nam et al. (US 2014/0354617).
As to Claim 14, Wang et al. discloses A display device comprising: 
a substrate (fig.1-substrate 112); 
a driving element disposed on the substrate (fig.1-para.0024; pixel array 134 includes a plurality of pixel switches (such as thin film transistors) and signal lines);
a sensing element disposed on a same layer as the driving element and configured to transmit a sensing signal for sensing a touch (fig.1-para.0024; pig.1-para.0024; pixel array 134 includes a plurality of pixel switches (such as thin film transistors) and signal lines (scan and data lines); para.0034);
a passivation layer covering the driving element (fig.1-para.0026; insulation layer 136); 
a pixel electrode disposed on the passivation layer and connected to the driving element (para.0024; pixel array 134 includes a plurality of pixel electrodes and are connected to the pixel switches; para.0034), wherein the passivation layer is between the substrate and the pixel electrode (fig.1- insulation layer 136 is between substrate 112 pixels 134); 
an organic emission layer disposed on the pixel electrode and configured to emit light toward the substrate (fig.1-para.0024; organic light emitting diodes 137);
a common electrode disposed on the organic emission layer (fig.1-para.0026; upper electrode 135); and 
a touch electrode disposed between the substrate and the passivation layer and configured to form a capacitance with a touch object on the other side of the substrate (fig.1-para.0019, 0023; sensing 
wherein the driving element includes a first gate electrode and a second gate electrode disposed on the first gate electrode, the first gate electrode and the second gate electrode being disposed between the substrate and the passivation layer, wherein the touch electrode is disposed on a same layer as the first gate electrodes 
wherein the distance between the touch object and the pixel electrode is greater than the distance between the touch object and the touch electrode when the touch electrode forms the capacitance  (fig.1- when receiving a touch a touch signal on touch panel 110, the distance between the touch input (touch object) and the pixel electrode 133 is greater than a distance between the touch input (touch object) and sensing electrode 114, since the pixel electrode is disposed at lower second panel further from the touch sensitive area, that is closer to the sensing electrode 114).
	Wang et al. discloses a driving element between the substrate and the passivation layer (fig.1- TFTs included in the pixel array between substrate 112 and insulation layer 136). Wang et al. does not expressly disclose wherein the driving element includes a first gate electrode and a second gate electrode disposed on the first gate electrode, wherein the touch electrode is disposed on a same layer as the first gate electrode.
Yoon discloses wherein the driving element includes a first gate electrode and a second gate electrode disposed on the first gate electrode (fig.3,6-para.0055, 0049-thin film transistor Tr includes a first gate electrode 120, where the gate electrode may have a double-or more-layered structure). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device Wang et al. with the teachings of Yoon, the motivation being to provide a thin film transistor of various structures depending on the materials of the semiconductor layer 
	Wang et al. in view of Yoon do not expressly disclose where wherein the touch electrode is disposed on a same layer as the first gate electrode.
Nam et al. discloses a sensing element disposed on a same layer as gate electrode of a driving transistor (fig.4-6; sensing element S including drive electrode 160 on a same layer as gate electrode 150 of drive transistor DT). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Wang et al. in view of Yoon, with the teachings of Nam et al., the motivation being to provide a display device which can sense bending of a substrate and pressure applied to the substrate, and thus reduce manufacturing costs and processes (para.0007-Nam).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,12,14 have been considered but are moot because in view of new grounds of rejection as necessitated by amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627